DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2 and 4-10 are pending for examination. Claims 1, 9, and 10 are independent claims.
This Office Action is FINAL.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes multiple claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are recited in claims 1-4 and 6-10 with functional language italicized and generic placeholder and linking phrase in bold for claims 1-4 and 6-10:

1.  A system analysis support device, comprising: 
at least a processor; and
a memory in circuit communication with the processor,
wherein the processor is configured to execute program instructions stored in the memory to implement:
a data acquisition part that obtains time series data measured in a system that is to be analyzed, 
an overall abnormality degree calculation part that calculates transition of abnormality degree representing overall abnormality degree of the system that is to be analyzed, using a predictive model generated so that, with 2 or more time series data items as input, values representing a relationship between said 2 or more time series data items are outputted, and the time series data items; and 
a representative index selection part that selects and presents time series data items indicating change similar to transition of overall abnormality degree of the system that is to be analyzed, from among said time series data items.

2.  The system analysis support device according to claim 1, wherein said representative index selection part selects time series data items indicating change similar to transition of overall abnormality degree of the system that is to be analyzed, in a period until the transition of said overall abnormality degree of the system that is to be analyzed exceeds a prescribed threshold. 

4.  The system analysis support device according to claim 1, wherein said representative index selection part selects time series data items in which change similar to transition of overall abnormality degree of the system that is to be analyzed appears in advance by a prescribed time k. 


 a user interface that displays a list of time series data items along with degree of similarity to transition of overall abnormality degree of the system that is to be analyzed, from among said time series data items, wherein 
the device receives from a user a selection of time series data items indicating change similar to transition of overall abnormality degree of the system that is to be analyzed. 

7.  The system analysis support device according to claim 6, wherein the processor is configured to execute the program instructions stored in the memory to implement:
said user interface displaying said list of time series data items displays, with regard to individual time series data items, information of degree of similarity with transition of overall abnormality degree of the system that is to be analyzed, and of advance time thereof.  

8.  The system analysis support device according to claim 1, wherein the processor is configured to execute the program instructions stored in the memory to implement:
 an excluded data selection part that receives a selection of time series data items to be excluded in calculation of transition of said abnormality degree representing overall abnormality degree of the system that is to be analyzed in said overall abnormality degree calculation part. 

9.  A system analysis support method, for a computer comprising: 
at least a processor; and
a memory in circuit communication with the processor,
wherein the processor is configured to execute program instructions stored in the memory to implement:
a storage part that stores a predictive model generated so that, with 2 or more time series data items as input, values representing a relationship between said 2 or more time series data items are outputted, and 
a calculation part that calculates transition of abnormality degree representing overall abnormality degree of a prescribed system that is to be analyzed, using said predictive model and said time series data items, wherein 
said computer obtains time series data items measured in a system that is to be analyzed,
calculates transition of abnormality degree representing overall abnormality degree of said prescribed system that is to be analyzed, and 
selects and presents time series data items indicating change similar to transition of overall abnormality degree of said system that is to be analyzed, from among said time series data items. 


at least a processor; and
a memory in circuit communication with the processor;
wherein the processor is configured to execute program instructions stored in the memory to implement:
a storage part that stores a predictive model generated so that, with 2 or more time series data items as input, values representing a relationship between said 2 or more time series data items are outputted, and 
a calculation part that calculates transition of abnormality degree representing overall abnormality degree of a prescribed system that is to be analyzed, using said predictive model and said time series data items, wherein said computer is configured to execute: 
obtaining time series data items measured in a system that is to be analyzed,
calculating transition of abnormality degree representing overall abnormality degree of said prescribed system that is to be analyzed, and 
selecting and presenting time series data items indicating change similar to transition of overall abnormality degree of said system that is to be analyzed, from among said time series data items, to a user. 

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed 
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 4-10 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Suzuki et al. (U.S. Publ. No. 2013/0097128 A1, cited in IDS submitted 3/13/2019), hereinafter Suzuki.
Regarding claim 1, Suzuki teaches:
A system analysis support device (Suzuki, Fig. 1 Data Gathering/Storing Apparatus 100 and sensor array 200. See paragraph 0054-0091 teaching the system), comprising: 
at least a processor (Suzuki, Fig. 19 teaches data gathering/diagnosing/compressing section 120 in a server-based computer system 1002 that  includes processor, interpreting processor under Broadest Reasonable Interpretation (BRI) as defined in paragraph 0009 of originally filed specification as part of computer); and
a memory in circuit communication with the processor (Suzuki, Fig. 19 teaches storage section 130 in server-based computer system that includes memory as taught in paragraph 0057 of Suzuki),
wherein the processor is configured to execute program instructions stored in the memory (Suzuki, Fig. 19, server computer processor 1002 includes various sections 142, 120, 150, 160, 170 that execute or include program instructions/operations as taught in paragraph 0199) to implement:
a data acquisition part (Suzuki, Fig. 1 Data Gathering/Diagnosing/Compressing Section 120 and in particular Data Gathering Section 110 described in paragraphs 0055-0056) 
that obtains time series data measured in a system that is to be analyzed (Suzuki, paragraphs 0058-0059 “Time-series sensing information group detected by these sensors is supplied to the data gathering/storing apparatus 100 as input data. …The data gathering section 110 gathers time-series input data received …”. Fig. 2 shows measured data and paragraphs 0069-0070 teach “various kinds of time-series sensing information such as the logging data, the process data and the event data.”), 
an overall abnormality degree calculation part (Suzuki, Fig. 1, Diagnosis/Compression Management Section 1201 and Predicted-Failure Evidence Diagnosing Section 121 described in paragraph 0060, also described in more detail in paragraphs 0072-0091.  Paragraph 0085 and 0091 teach “computing an abnormality degree by making use of a cluster and a method for computing the degree of contribution of each sensor to an abnormality in the predicted-abnormality-evidence diagnosing section” and “normalized components … may be output … along with the equipment abnormality degree.”) 
that calculates transition of abnormality degree representing overall abnormality degree of the system that is to be analyzed, using a predictive model generated (Suzuki, paragraphs 0060-0063, Fig. 4, paragraph 0079-0084 teaches computing smallest distances as equipment abnormality degree for input data vector time points that after normalization greater than 1 “indicating that an evidence of a predicted abnormality has been detected.”  Thus, transition from normal to abnormal for sensing data  
so that, with 2 or more time series data items as input, values representing a relationship between said 2 or more time series data items are outputted, and the time series data items (Suzuki, paragraphs 0060-0063 and data from Diagnosis/Compression Management Section 1201 and Data Compressing Section 125 is compared and relations between data outputted as taught in paragraphs 0085-0091 and shown in Fig. 5. Thus, x1 and x2 are 2 time series data items and  eq. 1, d, d1, d2, r1 and r2 are values representing relationship between the 2 time series data items); and 
a representative index selection part that selects and presents time series data items indicating change similar to transition of overall abnormality degree of the system that is to be analyzed, from among said time series data items (Suzuki, Fig. 1 Storage section 130 and paragraphs 0054-0091 teach a selection part.  Representative indexes are r1 and r2 defined in eq. 2 that are selected and output as taught in paragraphs 0090-0091. R1 and r2 are indexes that represent x1, c1, d1 and x2, c2, d2, respectively, that are time series data items that indicate change similar to transition of overall abnormality degree of the analyzed system.).

Regarding claim 9, Suzuki teaches:
A system analysis support method (Suzuki, Figs. 1, 15-16 show a method.  See paragraphs 0054-0091 teaching the method), 
for a computer (Suzuki, paragraphs 0002-0007 and Fig. 19 teaches computer),  comprising: 
at least a processor (Suzuki, Fig. 19 teaches data gathering/diagnosing/compressing section 120 in a server-based computer system 1002 that  includes processor, interpreting processor under Broadest Reasonable Interpretation (BRI) as defined in paragraph 0009 of originally filed specification as part of computer); and
a memory in circuit communication with the processor (Suzuki, Fig. 19 teaches storage section 130 in server-based computer system that includes memory as taught in paragraph 0057 of Suzuki),
wherein the processor is configured to execute program instructions stored in the memory (Suzuki, Fig. 19, server computer processor 1002 includes various sections 142, 120, 150, 160, 170 that execute or include program instructions/operations as taught in paragraph 0199) to implement:
a storage part (Suzuki, Fig. 1, Storage section 130) 
that stores a predictive model generated (Suzuki, Fig. 1 Predicted Failure Evidence Diagnosing Section 121 is stored in Predicted-Failure Evidence Diagnosis Implementation History Storing Section 131. Suzuki, paragraphs 0060-0063, Fig. 4, paragraph 0079-0084 teaches computing smallest distances as equipment abnormality degree for input data vector time points that after normalization greater than 1 “indicating that an evidence of a  
so that, with 2 or more time series data items as input, values representing a relationship between said 2 or more time series data items are outputted (Suzuki, paragraphs 0060-0063 and data from Diagnosis/Compression Management Section 1201 and Data Compressing Section 125 is compared and relations between data outputted as taught in paragraphs 0085-0091 and shown in Fig. 5. Thus, x1 and x2 are 2 time series data items and  eq. 1, d, d1, d2, r1 and r2 are values representing relationship between the 2 time series data items), and 
a calculation part (Suzuki, Fig. 1, Diagnosis/Compression Management Section 1201 and Predicted-Failure Evidence Diagnosing Section 121 described in paragraph 0060, also described in more detail in paragraphs 0072-0091.  Paragraph 0085 and 0091 teach “computing an abnormality degree by making use of a cluster and a method for computing the degree of contribution of each sensor to an abnormality in the predicted-abnormality-evidence diagnosing section” and “normalized components … may be output … along with the equipment abnormality degree.”) 
that calculates transition of abnormality degree representing overall abnormality degree of a prescribed system that is to be analyzed, using said predictive model and said time series data items (Suzuki, , wherein 
said computer obtains time series data items measured in a system that is to be analyzed (Suzuki, paragraphs 0058-0059 “Time-series sensing information group detected by these sensors is supplied to the data gathering/storing apparatus 100 as input data. …The data gathering section 110 gathers time-series input data received …” Fig. 2 shows measured data and paragraphs 0069-0070 teach “various kinds of time-series sensing information such as the logging data, the process data and the event data.”),
calculates transition of abnormality degree representing overall abnormality degree of said prescribed system that is to be analyzed (Suzuki, paragraphs 0060-0063, Fig. 4, paragraph 0079-0084 teaches computing smallest distances as equipment abnormality degree for input data vector time points that after normalization greater than 1 “indicating that an evidence of a predicted abnormality has been detected.”  Thus, transition from normal to abnormal for sensing data can be determined based on threshold test taught in paragraph 0084 that uses predictive model shown in Figs. 3-5 and described in paragraphs 0079-0084.), and 
selects and presents time series data items indicating change similar to transition of overall abnormality degree of said system that is to be analyzed, from among said time series data items (Suzuki, Fig. 1 Storage section 130 and paragraphs 0054-0091 teach a selection part. Representative indexes are r1 and r2 defined in eq. 2 that are selected and output as taught in paragraphs 0090-0091. R1 and r2 are indexes that represent x1, c1, d1 and x2, c2, d2, respectively, that are time series data items that indicate change similar to transition of overall abnormality degree of the analyzed system.). 

Regarding claim 10, Suzuki teaches:
A non-transitory computer-readable recording medium storing thereon a program that causes execution of a computer (Suzuki, paragraphs 0002-0007, 0057 Fig. 19 teaches computer/server storing data and programs in storage such as HDD or SSD) comprising: 
at least a processor (Suzuki, Fig. 19 teaches data gathering/diagnosing/compressing section 120 in a server-based computer system 1002 that  includes processor, interpreting processor under Broadest Reasonable Interpretation (BRI) as defined in paragraph 0009 of originally filed specification as part of computer); and
a memory in circuit communication with the processor (Suzuki, Fig. 19 teaches storage section 130 in server-based computer system that includes memory as taught in paragraph 0057 of Suzuki);
wherein the processor is configured to execute program instructions stored in the memory (Suzuki, Fig. 19, server computer processor 1002 includes various sections 142, 120, 150, 160, 170 that execute or include program instructions/operations as taught in paragraph 0199) to implement:
a storage part (Suzuki, Fig. 1, Storage section 130) 
that stores a predictive model generated (Suzuki, Fig. 1 Predicted Failure Evidence Diagnosing Section 121 is stored in Predicted-Failure Evidence Diagnosis Implementation History Storing Section 131. Suzuki, paragraphs 0060-0063, Fig. 4, paragraph 0079-0084 teaches computing smallest distances as equipment abnormality degree for input data vector time points that after normalization greater than 1 “indicating that an evidence of a predicted abnormality has been detected.”  Thus, transition from normal to abnormal for sensing data can be determined based on threshold test taught in paragraph 0084 that uses predictive model shown in Figs. 3-5 and described in paragraphs 0079-0084.) 
so that, with 2 or more time series data items as input, values representing a relationship between said 2 or more time series data items are outputted (Suzuki, paragraphs 0060-0063 and data from Diagnosis/Compression Management Section 1201 and Data Compressing Section 125 is compared and relations between data outputted as taught in paragraphs 0085-0091 and shown in Fig. 5. Thus, x1 and x2 are 2 time series data items and  eq. 1, d, d1, d2, r1 and r2 are values representing relationship between the 2 time series data items), and 
a calculation part (Suzuki, Fig. 1, Diagnosis/Compression Management Section 1201 and Predicted-Failure Evidence Diagnosing Section 121 described in paragraph 0060, also described in more detail in paragraphs 0072-0091.  Paragraph 0085 and 0091 teach “computing an abnormality degree by making use of a cluster and a method for computing the degree of contribution of each sensor to an abnormality in the predicted-abnormality-evidence diagnosing section” and “normalized components … may be output … along with the equipment abnormality degree.”) 
that calculates transition of abnormality degree representing overall abnormality degree of a prescribed system that is to be analyzed, using said predictive model and said time series data items (Suzuki, paragraphs 0060-0063 Fig. 4, paragraph 0079-0084 teaches computing smallest distances as equipment abnormality degree for input data vector time points that after normalization greater than 1 “indicating that an evidence of a predicted abnormality has been detected.”  Thus, transition from normal to abnormal for sensing data can be determined based on threshold test taught in paragraph 0084 that uses predictive model shown in Figs. 3-5 and described in paragraphs 0079-0084.), wherein said computer is configured to execute: 
obtaining time series data items measured in a system that is to be analyzed (Suzuki, paragraphs 0058-0059 “Time-series sensing information group detected by these sensors is supplied to the data gathering/storing apparatus 100 as input data. …The data gathering section 110 gathers time-,
calculating transition of abnormality degree representing overall abnormality degree of said prescribed system that is to be analyzed (Suzuki, paragraphs 0060-0063, Fig. 4, paragraph 0079-0084 teaches computing smallest distances as equipment abnormality degree for input data vector time points that after normalization greater than 1 “indicating that an evidence of a predicted abnormality has been detected.”  Thus, transition from normal to abnormal for sensing data can be determined based on threshold test taught in paragraph 0084 that uses predictive model shown in Figs. 3-5 and described in paragraphs 0079-0084.), and 
selecting and presenting time series data items indicating change similar to transition of overall abnormality degree of said system that is to be analyzed, from among said time series data items (Suzuki, Fig. 1 Storage section 130 and paragraphs 0054-0091 teach a selection part. Representative indexes are r1 and r2 defined in eq. 2 that are selected and output as taught in paragraphs 0090-0091. R1 and r2 are indexes that represent x1, c1, d1 and x2, c2, d2, respectively, that are time series data items that indicate change similar to transition of overall abnormality degree of the analyzed system.), 
to a user (Suzuki, Figs 19-20 user 4 paragraph 0204). 

wherein said representative index selection part selects time series data items indicating change similar to transition of overall abnormality degree of the system that is to be analyzed, in a period until the transition of said overall abnormality degree of the system that is to be analyzed exceeds a prescribed threshold (Suzuki, Abstract, paragraphs 0228-0244 and in particular period time te and threshold allowable error). 

	Regarding dependent claim 4, Suzuki teaches wherein said representative index selection part selects time series data items in which change similar to transition of overall abnormality degree of the system that is to be analyzed appears in advance by a prescribed time k (Suzuki, Abstract, paragraphs 0054-0091, 0228-0244, Predicted Failure-Evidence Diagnosis Section collects data in advance by time period and stores in storage section 130 for selection). 

Regarding dependent claim 5, Suzuki teaches wherein, as said time series data items, use is made of time series data items obtained by inputting time series data items obtained from a plurality of sensors, to a prescribed predictive model (Suzuki, Fig. 1 sensors 200 is input to predicted Failure-Evidence Diagnosing Section 121, paragraphs 0054-0091). 

Regarding dependent claim 6, Suzuki teaches:
a user interface that displays a list of time series data items along with degree of similarity to transition of overall abnormality degree of the system that is to be analyzed, from among said time series data items (Suzuki, Figs. 19-20, Detailed-Diagnosis Section 160, operation/display section 170, paragraphs 0204-0206, 0222-0225), wherein 
the device receives from a user a selection of time series data items indicating change similar to transition of overall abnormality degree of the system that is to be analyzed (Suzuki, paragraphs 0204-0206, 0222-0225, 0228-0244). 

Regarding dependent claim 7, Suzuki teaches said user interface displaying said list of time series data items displays, with regard to individual time series data items, information of degree of similarity with transition of overall abnormality degree of the system that is to be analyzed, and of advance time thereof (Suzuki, Figs. 19-20, Detailed-Diagnosis Section 160, operation/display section 170, paragraphs 0204-0206, 0222-0225).  

	Regarding dependent claim 8, Suzuki teaches an excluded data selection part that receives a selection of time series data items to be excluded in calculation of transition of said abnormality degree representing overall abnormality degree of the system that is to be analyzed in said overall abnormality degree calculation part (Suzuki, Fig. 16, exclude certain data based on result of condition s104, also see paragraphs 0054-0091, 0228-0244). 


Response to Arguments
Applicant’s arguments filed 12/15/2020 have been fully considered, but they are not persuasive.
With regards to interpretation of various claim limitations given above in claims 1-2, 4, and 6-10 under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Applicant’s Remarks on pages 9-10 argue that the independent claims have been amended so “there is sufficient structure (i.e. a processor and memory) to perform the claimed functions”.  The Examiner respectfully disagrees that sufficient structure to perform the claimed functions is disclosed as the claim limitations recited in claims 1-2, 4 and 6-10 with functional language italicized and generic place holder and linking phrase in bold do not recite sufficient structure. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. See MPEP 2181(I)(A) for examples of claim limitations that recite sufficient structure.

With regards to the 35 U.S.C. 102(a)(1)  and 35 U.S.C. 102(a)(2) rejections of independent claims 1-2 and 4-10, Applicant’s Remarks on pages 11-12 for the independent claims argue that:
However, Suzuki does not disclose "an overall abnormality degree calculation part that calculates transition of abnormality degree representing overall abnormality degree of the system that is to be analyzed, using a predictive model generated so that, with 2 or more time series data items as input, values representing a relationship between said 2 or more time series data items are outputted, and the time series data items; and a representative index selection part that selects and presents time series data items indicating change similar to transition of overall abnormality degree of the system that is to be analyzed, from among said time series data items," as recited in Applicant's claim 1. (emphasis added). 

The Examiner respectfully disagree with Applicant’s argument given above as the limitations are taught by Suzuki as given in the mapping above. Suzuki teaches using a generated predictive model in paragraphs 0060-0063, 0079-0084 and Fig. 4.  Suzuki in these sections teaches transition from normal to abnormal for sensing data can be determined based on threshold test taught in paragraph 0084 that uses predictive model shown in Figs. 3-5 and described in paragraphs 0079-0084.  Suzuki also teaches 2 or more time series data items as input in paragraphs 0085-0091 and Fig. 5 in which x1 and x2 are 2 time series data items.  Suzuki teaches values representing a relationship between said 2 or more time series data items and time series data items are outputted in paragraphs 0060-0063 and data from Diagnosis/Compression Management Section 1201 and Data Compressing Section 125 is compared and relations between data outputted as taught in paragraphs 0085-0091 and shown in Fig. 5.  Thus, eq. 1, d, d1, d2, r1, and r2 are values representing relationship between the 2 time series data items.  Finally, Suzuki teaches selecting and presenting time series data items indicating change similar to transition of overall abnormality degree of the system in paragraphs 0090-0091, representative indexes r1 and r2 defined in eq. 2 that are selected and output as taught. R1 and r2 are indexes that represent x1, c1, d1 and x2, c2, d2, respectively. Thus, Applicant’s arguments are not persuasive.
	For at least the reasoning provided above, amended independent Claims 1, 9, and 10 remain rejected.
.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Inquiry Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDRANIL CHOWDHURY whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/I.C./
Examiner, Art Unit 2114

/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114